Case 7:20-cv-05706-VB Document 14 Filed 10/29/20 Page 1of1

 

UNITED STATES DISTRICT COURT TUE
SOUTHERN DISTRICT OF NEW YORK TRUM LUE

 

 

 

-X err -
DINA JACOB, {

Plaintiffs, : 0 24/ Ly
v. ' ORDER OF DISMISSAL

PORTFOLIO RECOVERY ASSOCIATES,
LLC, and EQUIFAX INFORMATION
SERVICES, LLC,

20 CV 5706 (VB)

Defendants.
---- -X

 

The Court has been advised that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than November 30, 2020. To be clear, any
application to restore the action must be filed by November 30, 2020, and any application to
restore the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: October 29, 2020

White Plains, NY
SO ORDERED:

Vi

Vincent L. Briccetti
United States District Judge

 
